UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. TCM GROWTH FUNDS ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund September 30, 2007 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Fund Information 7 Performance 8 Schedule of Investments 9 TCM Small-Mid Cap Growth Fund Fund Information 12 Performance 13 Schedule of Investments 14 Fund Expense Examples 17 Financial Statements Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 25 Report to Shareholders 32 Approval of Investment Advisory Agreement 33 Additional Information 38 1 TCM GROWTH FUNDS November 1, 2007 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the ÒSmall Cap FundÓ) and TCM Small-Mid Cap Growth Fund (the ÒSMID Cap FundÓ).This is the annual report to shareholders of the Funds, covering the fiscal year ended September 30, 2007.The SMID Cap Fund began operations on June 29, 2007, so the performance review and financial statements in this report for that Fund cover the three months ended September 30, 2007. Small Cap Fund Fiscal Year Performance Overview.The fourth quarter of 2006 rang in the New Year on a positive note, with all equity indexes posting impressive returns regardless of style or market capitalization.The first quarter of 2007 proved to be more challenging, ending in positive territory for most indices after a sharp correction that started in February.Volatility continued to increase throughout the next two calendar quarters but overall the market has been very strong during a period of economic uncertainty.Quarterly returns for the one year ended September 30, 2007 for the Small Cap Fund as well as the Russell 2000 Growth Index, the Fund’s benchmark, and the S&P 500 Index were: Small Cap Fund Russell 2000 Growth S&P 500 4th Quarter 2006 7.52% 8.77% 6.70% 1st Quarter 2007 3.87% 0.64% 2.48% 2nd Quarter 2007 7.82% 6.69% 6.28% 3rd Quarter 2007 4.60% 0.02% 2.03% For the one year ended September 30, 2007, the Small Cap Fund did very well and posted a total return of 25.96%, which compares to 18.94% for the Russell 2000 Growth Index and 21.55% for the average small cap growth fund in the Lipper universe.The Small Cap Fund marked its three-year anniversary at the end of September and has performed very well against its benchmark and peers for that period.Please refer to the performance information following this letter.The Fund closed to new investors in January 2007. Performance Attribution.The Small Cap Fund outperformed its benchmark by 7% for the one year ended September 30, 2007. Approximately 80% of this outperformance was attributable to positive stock selection by the Fund’s advisor, Tygh Capital Management.Stock selection in the following sectors contributed the most to total return during the period: Industrials, Information Technology, Telecomm Service, Financials, Materials, and Energy.Regarding specific stocks, the top ten contributors to the Fund’s total return during the period were: 2 TCM GROWTH FUNDS McDermott International (engineering/project management services to worldwide energy sector) aQuantive, Inc. (digital marketing technologies) Core Laboratories (technical services to oil & gas industry worldwide) Ansys (engineering simulation software) Washington Group International (design and engineering services) Ladish (forged/cast metal components for aerospace and industrial markets) Metal Management (recycler of industrial scrap metal) Huron Consulting Group (financial and operational consulting services) Concur Technologies (corporate travel and expense management software) LKQ (recycled automotive OEM products) We continue to hold all of these stocks except aQuantive, which was bought by Microsoft in May, and Metal Management, which was sold earlier in the year after reaching price targets.Many of our successful investments for the period were stocks of industrial and business services companies that have benefited from strong world economic growth.Regarding significant disappointments, several stocks failed to deliver on expected results, including Rackable Systems (high density servers and storage systems), which announced in January that it expected to fall far short of the consensus earnings expectations due to pricing pressures.Lacking confidence in management’s ability to correct that problem in the near term, we sold the stock and it continued to fall in price.Another disappointment for the period was Trident Microsystems, which makes integrated circuits for digital media applications (e.g., LCD televisions).We sold the stock in the $15-16 range as the company’s financial performance deteriorated under pricing pressures from competitors in Asia.The company subsequently failed to meet earnings expectations and the stock has since fallen significantly in price. The effect of the Small Cap Fund’s sector weights on relative performance was positive, with the largest contribution coming from our underweight in Financials and Consumer Discretionary and our overweight in Materials and Information Technology.Cash was our most significant detractor to performance given the strong positive performance during the period. SMID Cap Fund Performance Overview. The SMID Cap Fund began operations on June 29, 2007.The total return for the Fund for the three months ended September 30, 2007 was 5.90%, which compares 0.66% for the Russell 2500 Growth Index, the Fund’s benchmark. Performance Attribution.Over 85% of our outperformance for the quarter was attributable to stock selection, primarily in the following sectors – Information 3 TCM GROWTH FUNDS Technology, Consumer Discretionary, Industrials and Energy.The top five contributing stocks to absolute returns for the quarter were: McDermott International (engineering/project management services to the energy sector) Ansys (engineering simulation software) GameStop (video game products) LKQ (recycled automotive OEM products) Foster Wheeler (engineering and construction services to energy industry) McDermott International was the top contributor last quarter, driven by very positive results in its offshore oil and gas construction unit. Ansys is a beneficiary of the significant growth in the use of computer-aided design (CAD) systems.Ansys’s computer-aided engineering (CAE) systems enable users to simulate CAD developed designs in a variety of conditions to see if they actually work.With an increasing number of CAD users acquiring Ansys products, the company reported strong earnings and raised guidance during the quarter.Another strong performer for the quarter was LKQ, which supplies recycled OEM parts to the automotive industry.LKQ announced the acquisition of Keystone Automotive Industries (another portfolio holding) during the quarter, which will result in increased market share for its products.On the disappointment side, Bare Escentuals (cosmetic, skin care and body care products) reported strong year over year revenue and earnings growth but lowered second half expectations for one of its main distribution channels – infomercials.Given concerns over increased competition on the horizon and that the infomercial weakness may be a Òcanary in the coal mine,Ó we sold half our position in early August and the rest in late September after a bounce in the stock. Our underweight in Financials and Consumer Discretionary helped relative performance as the subprime meltdown and housing downturn continued to plague those sectors.Our overweight in Information Technology, which topped the overall benchmark, also helped the portfolio. Market Review As can be seen from the table above on quarterly performance of the Small Cap Fund, the fiscal year ended September 30, 2007 resembled the proverbial Òroller coasterÓ and increasingly we saw a return to a more traditional level of market volatility.And while the end result for the period was very positive, there were some wild rides for investors during the first and third quarters of 2007.The fiscal year started out with a very strong fourth quarter in 2006 marked by significant rotations in sector leadership as Energy, Industrials and Materials went from underperforming in the third quarter to top performers for the fourth. 2007 started out with a nearly 4% correction from overbought conditions created by a strong 4 TCM GROWTH FUNDS fourth quarter, sparked by Fed commentary that dashed hopes for a rate cut anytime soon.A nice rally (nearly 6%) ensued in February across all benchmarks until the Shanghai stock market plummeted over 9% on February 27.Markets throughout the world reacted strongly and gave back much of the year’s gain over the subsequent week, with the Russell 2000 Index dropping 8.4% in six days at the end of February and the first days of March.In our opinion this mini-panic had very little to do with fundamentals (economic growth, earnings, interest rates) and more to do with exorcising excessive risk taking.The market then recovered 5.7% into the end of the first quarter. The stock market continued to steam roll ahead in April and May with the global economy supporting positive performance in the Energy and Industrials sectors.On May 30, the S&P 500 reached a peak that was last seen at the end of the so-called internet bubble in March 2000.The strong appetite for mergers and acquisitions only increased during the second quarter and our portfolios benefited from the significant premiums being paid for some of these companies (e.g., aQuantive and Washington Group).This proved to be the peak in the buyout frenzy as higher interest rates acted as a damper, and banks pulled in their horns on making increasingly risky bridge loans that supported many of the private equity sponsored deals. The bond market also saw its share of excitement as the market for subprime loans showed signs of cracking amid increased default rates on these loans.Financial stocks suffered and were the worst performing sector in any equity index during the second quarter.The Fed was steady as she goes with interest rates, but continued to voice concerns about inflationary pressures in the economy.At the same time, companies were having difficulties matching past torrid growth rates and investors are worried about a slowing economy.In the face of these concerns, all equity indices posted negative returns for the month of June. The third quarter was marked by many conflicting signals, as we saw such financial headlines like Òstrong economyÓ, ÒSubprime carnageÓ, Òliquidity crisisÓ, ÒFed cut rallyÓ, and Òhuge writedowns spark rally.ÓAfter a strong start, the market reacted very negatively in mid-July to the calamities seen in the housing and subprime mortgage markets.As investors moved to the safety of U.S. treasuries, pushing prices up and yields down, credit spreads finally started to widen towards their historic norms and signs of credit tightening surfaced.This reprising of risk resulted in a significant market drop with the S&P 500 and Russell 2000 Indexes falling -9.04% and -11.49%, respectively, during the July 18 – August 15 period. In mid-August, the Fed cut the discount rate charged to banks for borrowing from the Federal Reserve Bank, which was more of a positive signal to the markets rather than a substantive move to ease a perceived liquidity crunch.The market reacted 5 TCM GROWTH FUNDS positively to this move and started its climb back to the highs seen in mid-July.A hefty 0.50% cut in the Fed Funds rate in mid-September only served to fuel the rebound. Not all asset classes and economic sectors were treated equally in this volatile quarter.In general, large cap outperformed small cap and growth increased its dominance over value.The sectors most adversely impacted by the subprime mortgage mess and housing downturn were Financials and Consumer Discretionary, while Technology and Health Care had relatively good quarters.The pronounced weighting differences in these sectors in the growth and values indices accounted for much of the difference in style performance. Thank you for your continued confidence and trust in managing your assets. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. This report reflects our views, opinions and portfolio holdings as of September 30, 2007, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. Performance reflects fee waivers.In the absence of such waivers, total return would be reduced. Quasar Distributors, LLC, Distributor (11/07) 6 TCM SMALL CAP GROWTH FUND FUND INFORMATION at September 30, 2007 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/2004 Total Assets $601 million Total Operating Expenses 0.93% Top Ten Holdings (% of net assets) Ansys, Inc 2.77% Ansoft Corp. 1.72% Washington Group Amphenol Corp. - Class A 1.68% International, Inc. 2.55% MICROS Systems, Inc. 1.64% Affiliated Managers Airgas, Inc. 1.61% Group Corp. 2.53% Tessera Technologies, Inc. 1.58% McDermott International, Inc. 2.09% RPM International, Inc. 1.51% Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. Sector allocations and fund holdings are subject to change at any time and are not a recommendation to buy or sell any security. The Russell 2000 Growth Index is an unmanaged index representing those Russell 2000 Index companies with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index. 7 TCM SMALL CAP GROWTH FUND VALUE OF $10,000 VS. RUSSELL 2000 GROWTH INDEX Average Annual Returns for the periods through September 30, 2007 Three Since Inception One Year Year (10/1/2004) TCM Small Cap Growth Fund 25.96% 23.59% 23.59% Russell 2000 Growth Index 18.94% 14.10% 14.10% Lipper Small Cap Growth Average 21.55% 14.46% 14.46% Total Annual Fund Operating Expenses:0.97% (includes 0.02% of Acquired Fund Fees and Expenses) Acquired Fund Fees and Expenses are the expenses indirectly incurred by the Fund by investing its cash in unaffiliated money market funds.These expenses are not used to calculate the Fund’s net asset value. The above chart illustrates the performance of a hypothetical $10,000 investment made on October 1, 2004 (the ÒFund’s inceptionÓ), and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. 8 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 Shares Value COMMON STOCKS - 96.5% Aerospace & Defense - 1.1% 121,702 Ladish Co., Inc.* $ 6,752,027 Air Freight & Logistics - 0.7% 172,656 UTI Worldwide, Inc. 3,967,635 Auto Components - 1.6% 20,649 Keystone Automotive Industries, Inc.* 986,196 253,454 LKQ Corp.* 8,822,734 9,808,930 Biotechnology - 0.1% 20,998 Kendle International, Inc.* 872,047 Capital Markets - 2.7% 119,010 Affiliated Managers Group, Inc.* 15,174,965 54,586 Duff & Phelps Corp.* 1,001,653 16,176,618 Chemicals - 4.2% 187,559 Airgas, Inc. 9,683,671 119,837 OM Group, Inc.* 6,328,592 379,828 RPM International, Inc. 9,096,881 25,109,144 Commercial Services & Supplies - 3.9% 50,249 American Reprographics Co.* 940,661 139,513 Corinthian Colleges, Inc.* 2,219,652 220,101 Cornell Companies, Inc.* 5,183,379 146,113 CoStar Group, Inc.* 7,809,740 44,311 GeoEye, Inc.* 1,141,008 270,496 On Assignment, Inc.* 2,526,433 160,655 Resources Connection, Inc. 3,719,163 23,540,036 Communications Equipment - 3.2% 103,660 Ciena Corp.* 3,947,373 846,693 Harmonic, Inc.* 8,983,413 285,155 SiRF Technology Holdings, Inc.* 6,088,059 19,018,845 Computers & Peripherals - 0.9% 215,961 Intermec, Inc.* 5,640,901 Construction & Engineering - 7.9% 184,251 Chicago Bridge & Iron Co. NV 7,933,848 233,688 EMCOR Group, Inc.* 7,328,456 285,012 MasTec, Inc.* 4,010,119 232,342 McDermott International, Inc.* 12,565,055 174,741 Washington Group International, Inc.* 15,344,007 47,181,485 Diversified Telecommunication Services - 1.4% 181,395 Aruba Networks, Inc.* 3,627,900 207,365 Cogent Communications Group, Inc.* 4,839,899 8,467,799 Electrical Equipment - 0.0% 6,337 Energy Conversion Devices, Inc.* 143,977 Electronic Equipment & Instruments - 4.6% 254,077 Amphenol Corp. - Class A 10,102,102 124,099 MTS Systems Corp. 5,162,518 196,525 NovAtel, Inc.* 7,713,606 203,211 OSI Systems, Inc.* 4,574,280 27,552,506 Energy Equipment & Services - 2.1% 67,451 Core Laboratories NV* 8,592,583 69,945 Dril-Quip, Inc.* 3,451,786 54,580 ION Geophysical Corporation* 754,841 12,799,210 The accompanying notes are an integral part of these financial statements. 9 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 (Continued) Shares Value Food & Staples Retailing - 0.9% 209,262 United Natural Foods, Inc.* $ 5,696,112 Health Care Equipment & Supplies - 11.0% 259,826 Abaxis, Inc.* 5,833,094 51,269 Accuray, Inc.* 895,157 398,756 American Medical Systems Holdings, Inc.* 6,758,914 116,151 Arrow International, Inc. 5,283,709 74,954 Arthrocare Corp.* 4,189,179 104,264 The Cooper Companies, Inc. 5,465,519 131,610 Haemonetics Corp.* 6,504,166 79,509 Hologic, Inc.* 4,850,049 142,583 Illumina, Inc.* 7,397,206 97,451 Micrus Endovascular Corp.* 1,780,430 236,633 Sirona Dental Systems, Inc.* 8,440,699 79,639 Somanetics Corp.* 1,482,878 23,110 SurModics, Inc.* 1,132,621 226,850 Wright Medical Group, Inc.* 6,084,117 66,097,738 Health Care Providers & Services - 9.0% 114,771 The Advisory Board Co.* 6,710,661 6,231 Athenahealth, Inc.* 211,293 77,494 Chemed Corp. 4,817,027 256,313 HealthExtras, Inc.* 7,133,191 154,768 Healthways, Inc.* 8,352,829 133,878 ICON PLC - ADR* 6,831,794 152,390 Psychiatric Solutions, Inc.* 5,985,879 135,564 Sierra Health Services* 5,719,445 496,518 Sun Healthcare Group, Inc.* 8,296,816 54,058,935 Health Care Technology - 2.2% 223,225 Allscripts Healthcare Solutions, Inc.* 6,033,772 420,150 Trizetto Group* 7,356,826 13,390,598 Hotels, Restaurants & Leisure - 3.3% 116,424 Ambassadors Group, Inc. 4,435,754 222,316 Bally Technologies* 7,876,656 184,293 BJ’s Restaurants, Inc.* 3,879,368 72,359 Orient-Express Hotels Ltd. - Class A 3,709,846 19,901,624 Household Durables - 0.2% 35,864 Universal Electronics, Inc.* 1,165,580 Insurance Agents, Brokers, & Service - 0.5% 307,776 Meadowbrook Insurance Group, Inc.* 2,773,062 Internet Software & Services - 1.6% 25,394 Ariba, Inc.* 273,747 311,353 Internap Network Services Corp.* 4,411,872 162,375 Vocus, Inc.* 4,747,845 9,433,464 IT Services - 1.8% 149,386 Euronet Worldwide, Inc.* 4,447,221 89,128 MPS Group, Inc.* 993,777 387,122 Tyler Technologies, Inc.* 5,168,079 10,609,077 Leisure Equipment & Products - 1.3% 472,272 Callaway Golf Co. 7,561,075 Life Science Tools & Services - 1.0% 93,695 Techne Corp.* 5,910,281 Machinery - 1.3% 125,297 Kadant, Inc.* 3,508,316 53,216 Kennametal, Inc. 4,469,080 7,977,396 Management Consulting Services - 0.8% 67,934 Huron Consulting Group, Inc.* 4,933,367 Marine - 1.4% 188,423 Kirby Corp.* 8,316,991 The accompanying notes are an integral part of these financial statements. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 (Continued) Shares Value Oil & Gas - 1.9% 201,662 Goodrich Petroleum Corp.* $ 6,392,685 107,474 Penn Virginia Corp. 4,726,707 11,119,392 Oil, Gas & Consumable Fuels - 0.3% 249,687 Rex Energy Corp.* 2,009,980 Pharmaceuticals - 1.7% 150,086 Axcan Pharma, Inc.* 3,117,286 224,179 Medicis Pharmaceutical Corp. - Class A 6,839,701 9,956,987 Prepackaged Software - 0.9% 283,733 Phase Forward, Inc.* 5,677,497 Semiconductor & Semiconductor Equipment - 7.6% 135,368 Cavium Networks, Inc.* 4,399,460 277,533 FEI Co.* 8,722,862 155,587 Hittite Microwave Corp.* 6,869,166 685,592 Lattice Semiconductor Corp.* 3,078,308 161,486 Supertex, Inc.* 6,440,062 252,997 Tessera Technologies, Inc.* 9,487,387 275,098 Verigy Ltd.* 6,797,672 45,794,917 Software - 12.8% 313,467 Ansoft Corp.* 10,338,142 487,453 Ansys, Inc.* 16,656,269 242,772 Concur Technologies, Inc.* 7,652,173 337,924 Magma Design Automation, Inc.* 4,754,591 151,735 MICROS Systems, Inc.* 9,873,396 20,342 MicroStrategy, Inc.* 1,613,934 152,282 Quality Systems, Inc. 5,578,090 98,798 SPSS, Inc.* 4,064,550 259,302 Ultimate Software Group, Inc.* 9,049,640 89,606 Verint Systems, Inc.* 2,329,756 401,455 Wind River Systems, Inc.* 4,725,125 76,635,666 Specialty Retail - 0.6% 45,044 Tractor Supply Co.* 2,076,077 36,312 Volcom, Inc.* 1,543,986 3,620,064 TOTAL COMMON STOCKS (Cost $469,435,819) 579,670,962 Par SHORT-TERM INVESTMENTS - 3.1% Commercial Paper - 3.1% $ 18,765,000 Deutsche Bank, 15.184%, 10/01/2007 18,765,000 Shares Investment Companies - 0.0% 26,405 SEI Daily Income Trust Government Fund 26,405 TOTAL SHORT-TERM INVESTMENTS (Cost $18,791,405) 18,791,405 TOTAL INVESTMENTS IN SECURITIES - 99.6% (Cost $488,227,224) 598,462,367 Other Assets in Excess of Liabilities - 0.4% 2,332,360 TOTAL NET ASSETS - 100.0% $ 600,794,727 * Non-income producing security. ADRAmerican Depository Receipt The accompanying notes are an integral part of these financial statements. 11 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at September 30, 2007 Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/2007 Total Assets $3 million Total Operating Expenses 0.95% Top Ten Holdings (% of net assets) Ansys, Inc 3.13% Amphenol Corp. - Class A 2.36% McDermott International, Inc. 3.12% Activision, Inc. 2.01% Washington Group Tessera Technologies, Inc. 1.76% International, Inc. 2.40% SanDisk Corp. 1.75% Affiliated Managers Global Payments, Inc. 1.55% Group Corp. 2.36% Airgas, Inc. 1.52% Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. Sector allocations and fund holdings are subject to change at any time and are not a recommendation to buy or sell any security. The Russell 2500 Growth Index is an unmanaged index representing those Russell 2500 Index companies with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index. 12 TCM SMALL-MID CAP GROWTH FUND VALUE OF $10,000 VS. RUSSELL 2500 GROWTH INDEX Total Return for the period through September 30, 2007 Since Inception (6/29/2007) TCM Small-Mid Cap Growth Fund 5.90% Russell 2500 Growth Index 0.66% The above chart illustrates the performance of a hypothetical $10,000 investment made on June 29, 2007 (the ÒFund’s inceptionÓ), and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 13 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 Shares Value COMMON STOCKS - 95.2% Aerospace & Defense - 2.0% 766 Goodrich Corp.* $ 52,264 358 Moog, Inc.* 15,731 67,995 Air Freight & Logistics - 0.6% 941 UTI Worldwide, Inc. 21,624 Auto Components - 1.4% 1,383 LKQ Corp.* 48,142 Beverages - 1.3% 805 Hansen Natural Corp.* 45,627 Capital Markets - 4.6% 645 Affiliated Managers Group, Inc.* 82,244 1,691 Invesco PLC - ADR 46,164 1,190 Jefferies Group, Inc. 33,118 161,526 Chemicals - 4.4% 1,029 Airgas, Inc. 53,128 931 Albemarle Corp. 41,150 510 OM Group, Inc.* 26,933 1,379 RPM International, Inc. 33,027 154,238 Commercial Services & Supplies - 2.1% 132 American Reprographics Co.* 2,471 1,007 Republic Services, Inc. 32,939 846 Resources Connection, Inc. 19,585 561 Robert Half International, Inc. 16,751 71,746 Communications Equipment - 2.8% 586 Ciena Corp.* 22,315 563 CommScope, Inc.* 28,285 981 NICE Systems Ltd. - ADR* 35,159 619 SiRF Technology Holdings, Inc.* 13,216 98,975 Computer Programming Services - 0.5% 1,371 BEA Systems, Inc.* 19,016 Computers & Peripherals - 2.8% 1,331 Intermec, Inc.* 34,766 1,108 SanDisk Corp.* 61,051 95,817 Construction & Engineering - 11.5% 1,007 Chicago Bridge & Iron Co. NV 43,361 1,255 EMCOR Group, Inc.* 39,357 320 Foster Wheeler, Ltd.* 42,010 2,010 McDermott International, Inc.* 108,701 1,898 Quanta Services, Inc.* 50,202 627 URS Corp.* 35,394 953 Washington Group International, Inc.* 83,683 402,708 Diversified Telecommunication Services - 1.2% 1,858 Time Warner Telecom, Inc.* 40,820 Electrical Equipment - 1.5% 35 Energy Conversion Devices, Inc.* 795 783 General Cable Corp.* 52,555 53,350 Electronic Equipment & Instruments - 2.5% 2,071 Amphenol Corp. - Class A 82,343 29 Mettler-Toledo International, Inc.* 2,958 85,301 Energy Equipment & Services - 4.9% 473 Cameron International Corporation* 43,653 365 Core Laboratories NV* 46,497 343 Diamond Offshore Drilling, Inc. 38,859 360 Dril-Quip, Inc.* 17,766 438 Grant Prideco, Inc.* 23,880 170,655 The accompanying notes are an integral part of these financial statements. 14 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 (Continued) Shares Value Food & Staples Retailing - 0.9% 1,161 United Natural Foods, Inc.* $ 31,602 Health Care Equipment & Services - 1.3% 1,282 Sirona Dental Systems, Inc.* 45,729 Health Care Equipment & Supplies - 7.9% 2,326 American Medical Systems Holdings, Inc.* 39,426 415 Arthrocare Corp.* 23,194 586 The Cooper Companies, Inc. 30,718 756 Haemonetics Corp.* 37,361 581 Hologic, Inc.* 35,441 686 Illumina, Inc.* 35,590 462 Kyphon, Inc.* 32,340 925 ResMed, Inc.* 39,655 273,725 Health Care Providers & Services - 5.8% 616 The Advisory Board Co.* 36,018 432 Chemed Corp. 26,853 1,389 HealthExtras, Inc.* 38,656 721 Healthways, Inc.* 38,912 879 Psychiatric Solutions, Inc.* 34,527 653 Sierra Health Services* 27,550 202,516 Health Care Technology - 1.7% 1,113 Allscripts Healthcare Solutions, Inc.* 30,084 976 IMS Health, Inc. 29,905 59,989 Hotels, Restaurants & Leisure - 2.2% 1,279 Bally Technologies* 45,315 631 Orient-Express Hotels Ltd. - Class A 32,351 77,666 Insurance - 1.1% 699 Assurant, Inc. 37,397 Internet Software & Services - 2.9% 569 Equinix, Inc.* 50,465 1,539 VeriSign, Inc.* 51,926 102,391 IT Services - 2.4% 833 Euronet Worldwide, Inc.* 24,799 1,223 Global Payments, Inc. 54,081 488 MPS Group, Inc.* 5,441 84,321 Life Science Tools & Services - 1.4% 764 Techne Corp.* 48,193 Machinery - 0.7% 290 Kennametal, Inc. 24,354 Marine - 1.5% 1,144 Kirby Corp.* 50,496 Office Electronics - 0.8% 727 Zebra Technologies Corp.* 26,528 Oil & Gas - 0.6% 651 Goodrich Petroleum Corp.* 20,637 Pharmaceuticals - 1.0% 1,144 Medicis Pharmaceutical Corp. - Class A 34,904 Prepackaged Software - 0.9% 1,812 Foundry Networks, Inc.* 32,199 Semiconductor & Semiconductor Equipment - 4.1% 959 Hittite Microwave Corp.* 42,340 1,634 Tessera Technologies, Inc.* 61,275 1,573 Verigy Ltd.* 38,869 142,484 Software - 8.7% 3,240 Activision, Inc.* 69,952 3,195 Ansys, Inc.* 109,173 764 MICROS Systems, Inc.* 49,713 854 Quality Systems, Inc. 31,282 670 Verint Systems, Inc.* 17,420 312 VMware, Inc.* 26,520 304,060 The accompanying notes are an integral part of these financial statements. 15 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 (Continued) Shares Value Specialty Retail - 2.7% 812 GameStop Corp.* $ 45,756 1,118 O’Reilly Automotive, Inc.* 37,352 264 Tractor Supply Co.* 12,168 95,276 Trading Companies & Distributors - 1.1% 787 MSC Industrial Direct Co., Inc. Class - A 39,814 Wireless Telecommunication Services - 1.4% 594 NII Holdings, Inc.* 48,797 TOTAL COMMON STOCKS (Cost $3,129,152) 3,320,618 Par SHORT-TERM INVESTMENTS - 4.3% Commercial Paper - 3.9% $ 136,000 Deutsche Bank, 4.806%,10/01/2007 136,000 Shares Money Market Fund - 0.4% 15,028 SEI Daily Income Trust Government Fund 15,028 TOTAL SHORT-TERM INVESTMENTS (Cost $151,028) 151,028 TOTAL INVESTMENTS IN SECURITIES - 99.5% (Cost $3,280,180) 3,471,646 Other Assets in Excess of Liabilities - 0.5% 16,617 TOTAL NET ASSETS - 100.0% $ 3,488,263 * Non-income producing security. ADRAmerican Depository Receipt The accompanying notes are an integral part of these financial statements. 16 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended September 30, 2007 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the ÒFundsÓ), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (04/01/07 - 9/30/07). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (ÒIRAÓ) will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled ÒExpenses Paid During PeriodÓ to estimate the expenses you paid on your account during this period. 17 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended September 30, 2007 (Unaudited) (Continued) Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period 04/01/07 9/30/07 04/01/07 – 9/30/07* Actual $1,000 $1,260 $5.21 Hypothetical (5% return before expenses) $1,000 $1,020 $4.66 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.92% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period 06/29/07* 9/30/07 06/29/07 – 9/30/07** Actual $1,000 $1,059 $2.52 Hypothetical (5% return before expenses) $1,000 $1,010 $2.46 * The Fund commenced operations on 6/29/2007. ** Expenses are equal to the Fund’s annualized expense ratio for the since inception period of 0.95% (fee waivers in effect) multiplied by the average account value over the period multiplied by 94/365 (to reflect the since inception period). 18 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2007 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $488,227,224 and $3,280,180, respectively)(Note 2) $ 598,462,367 $ 3,471,646 Cash 6,265 30 Receivables: Investment securities sold 8,665,998 38,212 Fund shares sold 1,738,866 — Dividends and interest 64,590 1,072 Due from advisor, net — 4,955 Prepaid expenses 23,444 16,039 Total assets 608,961,530 3,531,954 LIABILITIES Payables: Investment securities purchased 6,107,789 18,548 Fund shares redeemed 1,589,770 — Investment advisory fees 382,875 — Fund accounting fees 12,354 811 Transfer agent fees 4,379 2,743 Administration fees 20,984 233 Custody fees 16,034 3,139 Chief compliance officer fees 1,100 21 Other accrued expenses 31,518 18,196 Total liabilities 8,166,803 43,691 NET ASSETS $ 600,794,727 $ 3,488,263 Net asset value, offering and redemption price per share ($600,794,727/16,532,167 and $3,488,263/164,731 respectively, shares outstanding; unlimited number of shares authorized without par value) $ 36.34 $ 21.18 COMPONENTS OF NET ASSETS Paid-in capital $ 441,741,964 $ 3,311,678 Accumulated net realized gain (loss) on investments 48,817,620 (14,881 ) Net unrealized appreciation on investments 110,235,143 191,466 Net assets $ 600,794,727 $ 3,488,263 The accompanying notes are an integral part of these financial statements. 19 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2007 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund* INVESTMENT INCOME Income Dividends (net of foreign withholding tax of $3,691 and $10, respectively) $ 1,148,772 $ 2,118 Interest 943,715 1,341 Other income 1,318 — Total investment income 2,093,805 3,459 EXPENSES (Note 3) Investment advisory fees 3,985,083 3,882 Administration fees 244,066 267 Custody fees 94,278 5,401 Fund accounting fees 81,955 1,107 Registration fees 35,411 4,819 Transfer agent fees 27,758 5,632 Reports to shareholders 27,226 2,229 Miscellaneous expenses 26,191 1,045 Trustee fees 24,319 1,798 Audit fees 22,961 12,000 Legal fees 9,978 2,433 Insurance expense 7,090 110 Chief compliance officer fees 5,095 300 Total expenses 4,591,411 41,023 Plus: prior year fees waived subject to recoupment 32,598 — Less: fees waived — (36,413 ) Net expenses 4,624,009 4,610 Net investment loss (2,530,204 ) (1,151 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments 56,146,282 (14,881 ) Change in net unrealized appreciation on investments 59,301,758 191,466 Net realized and unrealized gain on investments 115,448,040 176,585 Net increase in net assets resulting from operations $ 112,917,836 $ 175,434 *Fund commenced operations on 6/29/2007. The accompanying notes are an integral part of these financial statements. 20 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2007 September 30, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (2,530,204 ) $ (1,646,747 ) Net realized gain on investments 56,146,282 8,600,340 Change in net unrealized appreciation on investments 59,301,758 20,775,342 Net increase in net assets resulting from operations 112,917,836 27,728,935 DISTRIBUTIONS TO SHAREHOLDERS From net realized gain (12,771,028 ) (1,549,193 ) Total distributions to shareholders (12,771,028 ) (1,549,193 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 116,603,353 180,062,487 Total increase in net assets 216,750,161 206,242,229 NET ASSETS Beginning of year 384,044,566 177,802,337 End of year $ 600,794,727 $ 384,044,566 (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2007 September 30, 2006 Shares Value Shares Value Shares sold 5,864,914 $ 190,586,612 8,816,186 $ 259,276,770 Shares issued in reinvestment of distributions 395,005 12,517,706 56,527 1,535,291 Shares redeemed (b) (2,642,595 ) (86,500,965 ) (2,773,733 ) (80,749,574 ) Net increase 3,617,324 $ 116,603,353 6,098,980 $ 180,062,487 (b) Net of redemption fees of $3,123 and $14,074 respectively. The accompanying notes are an integral part of these financial statements. 21 TCM SMALL-MID CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended September 30, 2007* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (1,151 ) Net realized loss on investments (14,881 ) Change in net unrealized appreciation on investments 191,466 Net increase in net assets resulting from operations 175,434 CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) 3,312,829 Total increase in net assets 3,488,263 NET ASSETS Beginning of period — End of period $ 3,488,263 (a)
